Title: Try this next time you're feuding with your landlord. WCGW?
Question:
Answer #1: Diplomatic immunity is more complex than most people realize. There are different categories of embassy and consulate personnel, and different rules apply to each. Not everyone is exempt from everything.

I do the US should waive any applicable immunity in these cases. There's no risk of Canada abusing this person's civil rights or using the situation for political gain. This person is embarrassing our country.